           Case 1:20-cv-09143-VSB Document 11 Filed 02/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         2/5/2021
JIMMY EKPE,                                               :
                                                          :
                                         Plaintiff,       :
                                                          :         20-CV-9143 (VSB)
                           -against-                      :
                                                          :               ORDER
KAMLESH PATEL, et al.,                                    :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On October 30, 2020, Plaintiff filed this action against Defendants Kamlesh Patel, City of

New York, Department of Aging, Jack Rizzo, Caryn Resnick, and Sal Rullan. (Doc. 1.)

Plaintiff has tried to obtain summonses, but was notified multiple times, on January 14 and

January 20, that such requests were deficient. To date, Plaintiff has not remedied these errors,

filed an affidavit of service, or taken any other action to prosecute this case. Accordingly, it is

hereby:

        ORDERED that, no later than February 11, 2021, Plaintiff shall submit a letter of no

more than three (3) pages, supported by legal authority, demonstrating good cause as to why this

case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff's failure to serve process in

a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff's efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney's inadvertence, neglect, mistake or misplaced reliance does not
          Case 1:20-cv-09143-VSB Document 11 Filed 02/05/21 Page 2 of 2


constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658

(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173

F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendants within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      February 5, 2021
            New York, New York                      ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
